Exhibit 10.11

AMENDMENT AND RESTATEMENT OF THE
VARCO INTERNATIONAL, INC.
EXECUTIVE RETIREE MEDICAL PLAN
(Effective as of November 15, 2001)



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF THE
VARCO INTERNATIONAL, INC.
EXECUTIVE RETIREE MEDICAL PLAN
(Effective as of November 15, 2001)

ARTICLE I

PURPOSE AND DEFINITIONS

          1.01     Purpose.  The purpose of this VARCO INTERNATIONAL, INC.
EXECUTIVE RETIREE MEDICAL PLAN (the “Plan”) is to provide supplemental medical,
dental, vision and prescription drug benefits to certain executive employees of
VARCO INTERNATIONAL, INC., a Delaware corporation (the “Company”). 

          Pursuant to the Agreement and Plan of Merger, dated as of March 22,
2000, between Tuboscope Inc., a Delaware corporation (“Tuboscope”), and Varco
International, Inc., a California corporation (“Old Varco”), Old Varco was
merged with and into Tuboscope effective as of May 30, 2000.  Effective upon the
merger, Tuboscope, as successor to the merger, was renamed “Varco International
Inc.” and succeeded to the obligations of Old Varco under the Plan.  The
“Company,” as used herein, refers to Varco International, Inc., a Delaware
corporation and the surviving corporation in such merger on and after May 30,
2000 and refers to Old Varco before May 30, 2000.

          The Plan is hereby amended and restated effective as of November 15,
2001 (the “Effective Date”).  The terms of the Plan, as so amended and restated,
shall apply to each Participant (as defined below) who is an employee of the
Company or one of its subsidiaries on or after the Effective Date and to
previous Participants in the Plan who were not employees of the Company as of
the Effective Date, in each case and who is listed on Exhibit A attached hereto.

 
1.02

 

Definitions.  The following terms have the meanings set forth below.

 
 

 

 

 
(a)

 

“Administrator” means the officer or officers to which administrative duties and
responsibilities under the Plan may be delegated by the Committee under
Article V.

 
 

 

 

 
(b)

 

“Board” means the Board of Directors or governing body that has the authority to
bind the Company.

 
 

 

 

 
(c)

 

“Change in Control” means (i) any person or persons acting in concert becoming
the beneficial owner, directly or indirectly, of securities of the Company
representing forty (40%) percent or more of the total voting power of all of its
then outstanding voting securities, (ii) a merger or consolidation of the
Company in which (x) the voting securities of the Company immediately prior to
the merger or consolidation do not represent, or are not converted into,
securities that represent, a majority of the voting power of all voting
securities of the surviving entity immediately after the merger or consolidation
or (y) individuals who were directors of the Company immediately prior to the
effectiveness of such merger or



--------------------------------------------------------------------------------

 
 

 

consolidation do not constitute a majority of the Board of Directors of the
surviving entity immediately after the merger or consolidation, (iii) a sale of
substantially all of the assets of the Company (other than a sale to one or more
subsidiaries of the Company), (iv) a liquidation or dissolution of the Company,
or (v) individuals who, as of May 18, 2000, constituted the Board of Directors
(the “Incumbent Board”) cease (for any reason other than death) to constitute at
least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to May 18, 2000, whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then in office shall be deemed a member
of the Incumbent Board.

 
 

 

 

 
(d)

 

“Committee” means the Compensation Committee of the Board of Directors in charge
of administering the Plan, as provided in Article V.

 
 

 

 

 
(e)

 

“Company” means Varco International, Inc., a Delaware corporation, and any
successor entity.

 
 

 

 

 
(f)

 

“Dependent” means, with respect to a Participant, any dependent of such
Participant as such term is used in the applicable medical, dental, vision or
prescription drug benefit plan or program of the Company.  The status of an
individual as a “Dependent” of a Participant shall be determined as of the date
such Participant first qualifies for receipt of benefits under Article III
(i.e., upon Retirement, death, Disability or terminated employment with fully
vested Years of Service and 55 years of age or older).

 
 

 

 

 
(g)

 

“Disability” means a physical or mental condition sufficient to initially
qualify the participant for benefits pursuant to the terms of the Company’s
group long-term disability insurance plans then in force and effect.

 
 

 

 

 
(h)

 

“Participant” means an employee who has met the participation requirements of
Article II of this Plan.

 
 

 

 

 
(i)

 

“Plan” means the Varco International, Inc. Executive Retiree Medical Plan, as
contained herein, as the same may be amended and/or restated from time to time.

 
(j)

 

“Retirement” means the date of Participant’s retirement from employment with, or
other termination of Participant’s employment with, the Company and its
subsidiaries; provided, that as of such date, Participant has attained the age
of 55 and Participant is fully vested in Years of Service as determined pursuant
to Article IV.

 
 

 

 

 
(k)

 

“Spouse” means, with respect to a Participant, the person who is then the
Participant’s spouse when benefits are provided hereunder, which person may
change based on any change in the marital status of the Participant.  Thus, any
person who was a “Spouse” of the Participant at any time hereunder shall cease
to be a “Spouse” hereunder once and so long as such person is no longer married
to the Participant; provided, however, that the person who is married to the

 
 

 

 

3



--------------------------------------------------------------------------------

 
 

 

Participant at the time of the Participant’s death shall qualify as the
Participant’s Spouse for continuation of benefits as provided hereunder.

 
 

 

 

 
(l)

 

“Years of Service” means, with respect to a Participant, the number of calendar
years in which such Participant completes 1,000 or more hours of service as an
employee with the Company and/or its subsidiaries.  For purposes of this
subsection, a Participant’s employment with Tuboscope and its subsidiaries (and
their predecessors), or a Participant’s employment with Old Varco and its
subsidiaries (and their predecessors) prior to May 30, 2000, shall be treated as
employment with the Company and its subsidiaries.

 
 

 

 

ARTICLE II

ELIGIBILITY AND PARTICIPATION

          2.01     Eligibility.  Each employee who is an executive officer of
the Company and is designated by the Board for eligibility in this Plan will be
eligible to become a Participant with respect to the benefits provided under
Article III.

          2.02     Participation.  Each employee who is eligible to become a
Participant under Section 2.01 will become a Participant at the time he is
designated a Participant by the Board and such employee acknowledges the terms
of such employee’s participation in the Plan in writing on a form provided by
the Committee. 

          In addition, the employees who hold the following positions on the
Effective Date shall become Participants effective as of the Effective Date: 
Chairman and Chief Executive Officer; President and Chief Operating Officer;
Executive Vice President and Chief Financial Officer; President, Drilling
Equipment; President, Services; Vice President and General Counsel; Vice
President, Human Resources and Administration; and Vice President, Corporate
Development.  The employees who hold such positions as executive officers of the
Company as of the Effective Date are listed on Exhibit A hereto, along with all
other current Participants in the Plan.

          2.03     Termination of Participation in the Plan.  A Participant’s
participation hereunder will terminate when all of the benefits payable under
the Plan to such Participant and such Participant’s Spouse and Dependents have
been paid in full.

ARTICLE III

SUPPLEMENTAL MEDICAL, DENTAL,
VISION, AND PRESCRIPTION DRUG BENEFITS

          3.01     Benefits Upon Retirement.  Upon Retirement of a Participant,
such Participant (and such Participant’s Spouse and Dependents) shall have a
nonforfeitable right to receive the supplemental benefits described in Section
3.06, commencing immediately upon such Retirement. 

          3.02     Benefits in the Event of Termination of Employment Prior to
Age 55.  Upon termination of employment of a Participant prior to such
Participant reaching age 55, and provided Participant is fully vested in Years
of Services as of the date of such termination of

4



--------------------------------------------------------------------------------

employment (as determined pursuant to Article IV), such Participant (and such
Participant’s Spouse and Dependents) shall have a non-forfeitable right to
receive the supplemental benefits described in Section 3.06, commencing on the
date such Participant becomes 55 years old. 

          3.03     Benefits following Death.  A Participant’s Spouse and
Dependents shall have a non-forfeitable right to receive the supplemental
benefits described in Section 3.06 commencing on the date of such Participant’s
death while employed by the Company or any of its subsidiaries. 

          3.04     Benefits following Disability.  Each Participant (and such
Participant’s Spouse and Dependents) shall have a non-forfeitable right to
receive the supplemental benefits described in Section 3.06 commencing upon the
Disability of such Participant.  If such Participant recovers from Disability,
he will be treated as Retired on the date of his recovery unless he returns to
work with the Company or one of its subsidiaries at such time.

          3.05     Benefit upon Termination of this Plan.  Each Participant (and
such Participant’s Spouse and Dependents) shall have a non-forfeitable right to
receive the supplemental benefits provided in this Article III without regard to
whether this Plan has been terminated prior to such Participant’s Retirement,
termination of employment, death or Disability, as applicable. 

          3.06     Supplemental Benefits.  Subject to compliance with Section
3.07, each Participant (and such Participant’s Spouse and Dependents) shall be
provided the medical, dental, vision and prescription drug benefits that are
provided to the eligible executive officers of the Company under substantially
the same terms and conditions of the employee benefit plans and programs of the
Company as in effect from time to time throughout the period during which the
Participant (and Spouse and Dependents) are to receive such benefits hereunder.

          Subject to compliance with Section 3.07, all benefits under this
Section 3.06 shall be provided to (i) such Participant for his or her life, (ii)
such Participant’s Spouse for such Spouse’s life and (iii) such Participant’s
Dependents for as long as the applicable benefit plan considers such individual
a dependent of the Participant. 

          3.07     Monthly Contribution Required.  The Company’s obligation to
provide the benefits set forth in Section 3.06 is conditioned upon the Company’s
receipt from, or on behalf of, Participant, Participant’s Spouse and
Participant’s Dependents, as applicable, of a monthly cash contribution in an
amount not greater than the monthly contribution paid by then current executive
employees of the Company and its subsidiaries for substantially similar
benefits. 

          3.08     Medicare.  Upon a Participant becoming eligible for Medicare
benefits (or any government sponsored successor program), Medicare shall be
considered the primary insurer and primary payor and the medical, dental, vision
and prescription benefits provided under this Plan shall be considered the
secondary issuer and secondary payor for such Participant. 

ARTICLE IV

VESTING

          4.01     Cliff Vesting After 10 Years of Service.  A Participant’s
shall be considered fully vested in Years of Service after such Participant has
completed 10 or more Years of Service.

5



--------------------------------------------------------------------------------

          4.02     Accelerated Vesting in Connection with a Change in Control. 
In the event of a Change in Control, the Participant shall be and become 100%
vested in Years of Service as of the date of such Change in Control. 

ARTICLE V

ADMINISTRATION

          5.01     Administrative Powers and Duties.  The Committee shall
administer the Plan.  The Committee may authorize one or more officers of the
Company to act on behalf of the Committee with respect to administration of the
Plan (the “Administrator”), in coordination with and under the direction of the
Committee. All policy and discretionary decisions will be the responsibility of
the Committee, and the Administrator will act under the direction of the
Committee.  The Committee and Administrator will adopt rules that are consistent
with Plan provisions.

          The Committee and/or the Administrator may retain auditors,
accountants, legal counsel, and any other counsel it selects.  A Committee
member or Administrator may himself act in any such capacity, acting in a
similar capacity for the Company, and may be an employee of the Company.  The
opinion of any such auditor, accountant, legal counsel, or other counsel will be
full and complete authority, and the Committee and Administrator will be
protected in respect to any action it takes or omits in good faith and in
accordance with such opinion.

          The Board may assume any or all of the responsibilities and powers of
the Committee under the Plan at any time and from time to time.  If a Committee
or Board member is a Participant, he will not be allowed to vote on any decision
that applies only to him or his Plan benefits.

          5.02     Expenses.  The Company will pay or reimburse the Committee
and/or Administrator, as applicable, for all reasonable expenses incurred by the
Committee and Administrator in the administration of the Plan, including the
fees and compensation for the persons referred to in the second paragraph of
Section 6.01.

ARTICLE VI

MISCELLANEOUS PROVISIONS

          6.01     Employment and Other Rights.  Nothing contained herein will
require the Company to continue any Participant in its employ, or require any
Participant to continue in the employ of the Company, nor does the Plan create
any rights of any Participant, Spouse or Dependent, nor any obligations on the
part of the Company, other than those set forth herein.  The benefits payable
under this Plan will be independent of, and in addition to, any other agreements
that may exist from time to time concerning any other compensation or benefits
payable by the Company.

          6.02     Right to Benefits.  The sole interest of each Participant and
each Spouse and Dependent of a Participant under the Plan will be to receive the
benefit provided herein as and when the same becomes due and payable in
accordance with the terms hereof, and neither any Participant nor any Spouse nor
Dependent of the Participant will have any right, title, or interest

6



--------------------------------------------------------------------------------

in or to any of the specific assets of the Company.  All benefits hereunder will
be paid solely from the general assets of the Company, and the Company will not
maintain any separate fund or other segregated assets to provide any benefits
hereunder.  In no manner will any assets of the Company be deemed or construed
through any of the provisions of this Plan to be held in trust for the benefit
of any Participant, Spouse or Dependent or to be collateral security for the
performance of the obligations imposed by this Plan on the Company.  The rights
of any Participant hereunder and any Spouse and Dependents of the Participant
will be solely those of a general unsecured creditor of the Company.

          6.03     Amendment and Termination.  While the Company expects to
continue this Plan indefinitely, the Plan may be amended, suspended, or
terminated at any time by the Board or the Committee.  Notwithstanding the
foregoing, no such amendment, suspension or termination of the Plan may in any
way adversely alter or impair any of the rights of the then existing
Participants under the Plan.

          6.04     No Duty to Mitigate.  No Participant shall be required to
mitigate the amount of any benefit provided for in this Plan by seeking other
employment or otherwise, nor shall the amount of any benefit provided for in
this Plan be reduced by any compensation earned or benefit received by a
Participant as a result of employment, self-employment, retirement benefits or
by offset against any amount claimed to be owed by Participant to the Company or
otherwise.  In the event Participant qualifies for medical and/or dental
benefits from another employer, sponsor, the government or otherwise following
termination of employment with the Company, Participant may elect to receive
such benefits from such other employer, sponsor, the government or otherwise or
pursuant to the Plan, and Participant may change such election upon giving
reasonable notice to the Company.  Participant’s receipt or election to receive
medical and/or dental benefits from such other employer, sponsor, the government
or otherwise shall in no way prejudice Participant’s qualification for benefits
under the Plan thereafter.

          6.05     Waiver.  Each Participant (on behalf of himself, his Spouse
and/or his Dependents) shall have the right from time to time to waive the
benefits to which such Participant, Spouse and/or Dependents may be entitled
under this Plan for such period of time as may be determined in the sole
discretion of the Participant, and such Participant shall be entitled to
terminate such waiver of benefits at any time.

{Signature Page follows}

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment and restatement of the
Plan to be signed by it duly authorized officer to be effective as of November
15, 2001.

 

VARCO INTERNATIONAL, INC.

 

 

 

By:

/s/  GEORGE BOYADJIEFF

 

 

--------------------------------------------------------------------------------

 

 

George Boyadjieff,
Chairman of the Board and Chief Executive Officer

 

 

 

 

And:

 /s/  JOHN F. LAULETTA

 

 

--------------------------------------------------------------------------------

 

 

John F. Lauletta,
President and Chief Operating Officer

 

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

TOTAL PARTICIPANTS IN THE PLAN AS OF NOVEMBER 15, 2001

New Participants as of the Effective Date

John F. Lauletta

Joseph C. Winkler

Michael W. Sutherlin

Haynes B. Smith

James F. Maroney, III

Kenneth L. Nibling

Clay C. Williams

Previous and Continuing Participants

George Boyadjieff

Walter B. Reinhold

Richard A. Kerston